Upon further consideration of this record, sua sponte, we have examined the actions of the circuit judge to determine whether he exceeded his jurisdiction and usurped the functions of the county judge's court as a trial court by making independent findings of fact and by passing upon the weight of evidence and credibility of witnesses *Page 622 
on the printed record as a trial court, but failed to given any consideration to the force and effect of the judgment of the county judge's court, and by failing to confirm the judgment of the county judge's court, there being substantial evidence in the record to support such judgment; and whether this Court properly applied the rule in our former decision, e. g., in re
Donnelly's Estate, 137 Fla. 459, 188 So. 108.
The circuit judge did not try or hear de novo the case appealed to the circuit court; but did consider the record on the appeal, and formed his own conclusions from the evidence as contained in the record, and reversed the decree of the county judge upon a consideration of the record before him on appeal, as was his province in exercising his judicial power within his appellate jurisdiction. Secs. 1, 11, Art. V, Constitution.
This Court on the appeal brought here considered the entire record in the cause and found there was evidence adduced to sustain the decree of the county judge; but this Court also found that the whole evidence justified the reversal by the circuit court of the decree of the county judge; and thereupon this Court affirmed the decree of the circuit court reversing the county judge's decree, as it was within the province of this Court to do, under the judicial power and appellate jurisdiction conferred by Sections 1 and 5 of Article V of the State Constitution.
Under the Florida Constitution the judicial power of the State is vested in the Supreme Court, circuit courts, county courts, and county judges, and other courts. Sec. 1, Art. V. The jurisdiction of the Supreme Court includes appellate jurisdiction "of appeals from the circuit courts in cases arising before judges of the county courts in matters pertaining to their probate jurisdiction and in the management of the estates of infants." Sec. 5, Art. V. The circuit courts have "supervision and appellate jurisdiction of matters arising *Page 623 
before county judges pertaining to their probate jurisdiction, or to the estates and interests of minors." Sec. 11, Art. V. The county judge shall have jurisdiction of the settlement of the estates of decedents and minors, to take probate of wills, to grant letters testamentary and of administration and guardianship, and to discharge the duties usually pertaining to courts of probate. Sec. 17, Art. V.
The judicial power in the several courts vested by Section 1, Article V, and the original and appellate jurisdiction defined by Sections 5, 11 and 17, for the Supreme Court, the circuit courts and the county judges, as stated above, are not delegable and cannot be abdicated in whole or in part by the courts. The appellate jurisdiction and power of the circuit courts in reviewing decrees and judgments of the county judge in probate as well as other defined matters, includes the judicial power and duty to determine in each case from a due consideration of the transcript on appeal, whether the decree or judgment of the county judge is sustained by the legal effect of the entire evidence and by applicable law. The weight to be given to the findings of fact or to the decree rendered upon the facts adduced in evidence in the trial court, as shown by the record on appeal, is for the appellate court to determine for itself within the judicial powers and jurisdiction conferred by the Constitution.
This rule is in effect stated in the Act of February 10, 1832, Section 4637 (2918) C. G. L., which is as follows:
"It shall be the duty of the court on an appeal or writ of error to examine the record, to reverse or affirm the judgment, sentence or decree of the court below, or to give such judgment, sentence or decree as the court below ought to have given, or as to it may appear according to law."
The weight to be given to evidence in judicial proceedings is not a matter for legislative regulation. This is the *Page 624 
necessary effect of the commands contained in Article II of the State Constitution. State v. A. C.  S. Co., 84 Fla. 123,92 So. 871. See Ponder v. Graham, 4 Fla. 23; Trustees Int. Imp. Fund v. Bailey, 10 Fla. 238; Ruff v. Ga. S.  F. R. Co.,67 Fla. 224, 64 So. 782.
Judicial appeals are not merely formalities; but are intended to aid in administering right and justice by due course of law, as is required by the Constitution, as well as to aid in establishing the jurisprudence of the State.
The nature of the evidence and other pertinent facts and circumstances as shown by the record, may be considered by the appellate court in determining in each case how much weight should be given to the findings or decree of the trial court in determining whether such findings or decree is or is not erroneous. Decisions in other cases may be persuasive but may not control the appellate judgment or decree.
The general rule of decision in appellate reviews of evidence shown by the record to have been adduced in the trial courts, is that where there is substantial legal evidence in support of the judgment, order, or decree made thereon and the trial court did not misinterpret the legal effect of the whole evidence or did not misapply the law to the evidence, or the judgment, order or decree is not contrary to the probative force of the whole evidence under the issues and the law, the judgment, order or decree of the trial court will be affirmed; but if in the opinion of the appellate court the judgment, decree or order appealed from is contrary to the probative force or the legal effect of the evidence, or some rule of law has been violated or misapplied, to the substantial injury of the complaining part, the judgment, decree or order appealed from will be reversal by the appellate court.
The appellate court, whether intermediate or final, cannot surrender or evade its judicial power and duty to decide *Page 625 
for itself both the probative force of the evidence as shown by the record, and the law applicable thereto, and to render the judgment or decree which in law should be rendered; but unless it is affirmatively made to appear to the appellate court that the judgment, order or decree appealed from is erroneous on the evidence or under the law, to the substantial injury of the complaining party, the judgment, decree or order appealed from will be affirmed. Each case should be determined on its own facts and the applicable law. Statutes cannot direct or control the judicial judgment of the trial or the appellate court in the exercise of the judicial power vested in the court by the Constitution when such judicial power is duly exerted within the limitations prescribed by the Constitution in defining the powers and jurisdiction of the courts respectively.
This court has not adjudged the rule of decision to be that "when there is substantial evidence in the record to support the judgment" of the trial court, the appellate court whether intermediate or final, should affirm the judgment. The legal effect or probative force of the evidence considered as an entirety as well as the applicable law should be considered in reviewing such appeals.
The mere presence in the record of substantial evidence to sustain the decree or judgment appealed from is not enough to justify an affirmance. The legal effect of the entire evidence as it is duly made a part of the record on appeal, as well as the law on the issues made, should be considered and determined by the appellate court in the process of adjudicating an affirmance or a reversal of the decree or judgment on appeal.
This is required by the vesting of judicial power in the courts, by Section 4 and other sections of the Declaration of Rights of the Constitution, and by Section 4637 (2918) C. G. L. above quoted. *Page 626 
The opinion in the Donnelly case, supra, on page 486, contains the following:
"The court has ruled that the conclusion of the probate court on conflicting evidence will not be disturbed unless the legal effect of the proof has been misapprehended or there is a lack of evidence to support the findings." Hooper v. Stokes,107 Fla. 607, 145 So. 855; Parker v. Penny, 95 Fla. 922,117 So. 703."
Nothing written in this case conflicts with Section 55 of Chapter 16,103, Laws of Florida, Acts of 1933 (The Probate Act), or with Section 4642 C. G. L.
The former opinion of the Court is adhered to.
TERRELL, C. J., and CHAPMAN, J., concur.
BROWN and BUFORD, J. J., dissent in part.
THOMAS, J., not participating.